HANEY, Circuit Judge
(concurring).
I concur in the refusal of an interlocutory injunction, but I note that in addition to a motion therefor the cause was submitted upon a motion to dismiss the bill.
There are before us no allegations showing the amount of the taxes, fees, and penalties accrued. Inasmuch as the federal courts are courts of limited jurisdiction, our jurisdiction “must affirmatively and distinctly appear.” Norton v. Larney, 266 U.S. 511, 515, 45 S.Ct. 145, 147, 69 L.Ed. 413. Since it does not so appear, we should dismiss the bill. Norton v. Larney, supra, pages 515, 516, 45 S.Ct. page 147; KVOS, Inc., v. Associated Press, 299 U.S. 269, 277, 57 S.Ct. 197, 200, 81 L.Ed. 183; 28 U.S.C.A. § 80. Dismissal should be ordered even in the absence of a motion therefor. It is immaterial that such dismissal is not urged because we should dismiss the bill on our own motion. Id.; Hare v. Birkenfield, 9 Cir., 181 F. 825. I think the bill should be dismissed.